DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8, 18 and 20-25 in the reply filed on 18 November 2021 is acknowledged.

Claim Objections
Claim 22 is objected to because of the following informalities:    
522. The semiconductor device of claim 20, wherein a conductive pattern among the multi-layered conductive pattern, which is embedded in the insulating layer having a lower dielectric constant than the redistribution insulating layer, includes copper.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chi et al. US 2020/0091070.


    PNG
    media_image1.png
    385
    509
    media_image1.png
    Greyscale

	Regarding claim 1, Chi et al. Fig. 2A discloses a semiconductor device, comprising: 
a lower structure 100, Fig. 1A; 
5a redistribution insulating layer 104 disposed over the lower structure 100, Fig. 1A; 
a redistribution conductive layer 106 disposed over the redistribution insulating layer 104 and electrically connected 102 to a part of the lower structure, the redistribution conductive layer 106 including a redistribution 10pad 106, Fig. 1A; and 

wherein a part of the protective layer  fills the trench, Fig. 1D.  
Regarding claim 2, Chi et al. Fig. 2A discloses the semiconductor device of claim 1, wherein the redistribution conductive layer 106 includes a pad portion including the 20redistribution pad and an extension portion extending in at least one direction from the pad portion, and wherein the trench is disposed in the extension portion.  
Regarding claim 3, Chi et al. Fig. 2A discloses the semiconductor device of claim 2, wherein a depth of 46PA4244-0 the trench is the same as a thickness of the redistribution conductive layer 106. 
Regarding claim 1023, Chi et al. Fig. 2A discloses the semiconductor device of claim 1, wherein the redistribution pad 106 includes a first redistribution pad (pad portion of 106 connected to 102) and a second redistribution pad (pad portion connected to 120) to which the same power is applied, and wherein the redistribution conductive layer 106 connects the first redistribution pad and the second redistribution pad.  
Regarding claim 24, Chi et al. Fig. 2A discloses the semiconductor device of claim 1, wherein the protective layer 110 includes an insulating polymer material [0044].  
Regarding claim 25, Chi et al. Fig. 2A discloses the semiconductor device of claim 1, further comprising: 
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. as applied to claim 1 above, and further in view of Huang et al. US 2020/0105634.
Regarding claim 18, Chi et al. Fig. 2A discloses the semiconductor device of claim 1. Chi et al. does not disclose wherein the lower 50PA4244-0structure includes a conductive pattern and an insulating layer covering the conductive pattern, the conductive pattern and the insulating layer being disposed at an uppermost portion of the lower structure, and 5wherein the semiconductor device further comprises: a contact penetrating through the redistribution insulating layer and the insulating layer to connect with the conductive pattern.  

a contact 116 penetrating through a redistribution insulating layer 118 and an insulating layer 112 to connect with the conductive pattern 104.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chi et al. with a lower structure and contact as taught by Huang et al. for the purpose of preventing package defects from metal cracking thus increasing the device reliability.

Claim 20, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. as applied to claim 1 above, and further in view of Kao et al. US 2017/0154850.
Regarding claim 20, Chi et al. Fig. 2A discloses the semiconductor device of claim 1. Chi et al. does not disclose wherein the lower structure includes a multi-layered conductive pattern and a multi- 15layered insulating layer in which the multi-layered conductive pattern is embedded, and wherein at least one insulating layer among the multi-layered insulating layer has a lower dielectric constant than the redistribution insulating layer.  
Kao et al. Fig. 2 teaches a semiconductor device with a lower structure 102/108 includes a multi-layered conductive pattern 107a-107c and an insulating layer 108 in which the multi-layered conductive pattern is embedded, and wherein at least one 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chi et al. with the lower structure as taught by Kao et al. for the purpose of directly connecting the conductive bond pad of an integrated chip to a back-side through-silicon-via. A further motivation is to reduce a size of the conductive bond thereby improving a routing capability of the conductive bond pad.
Regarding claim 21, Chi et al. Fig. 2A discloses the semiconductor device of claim 1. Chi et al. does not disclose wherein the lower structure includes a multi-layered conductive pattern and a multi-layered insulating layer in which the multi-layered conductive pattern is embedded, and 51PA4244-0 wherein at least one insulating layer among the multi-layered insulating layer has a higher moisture absorption rate than the redistribution insulating layer.  
Kao et al. Fig. 2 teaches a semiconductor device with a lower structure 102/108 includes a multi-layered conductive pattern 107a-107c and an insulating layer 108 in which the multi-layered conductive pattern is embedded, and wherein at least one insulating layer among the multi-layered insulating layer has a higher moisture absorption rate than the redistribution insulating layer [0023] (low k dielectric has a high moisture absorption rate).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Chi et al. with the lower structure as taught by Kao et al. for the purpose of directly connecting the conductive 
Regarding claim 522, Chi et al. modified by Kao et al. teaches the semiconductor device of claim 20. Kao et al. [0023] wherein a conductive pattern among a multi-layered conductive pattern, which is embedded in the insulating layer having a lower dielectric constant than the redistribution insulating layer, includes copper.  

Allowable Subject Matter
Claims 4, 5, 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or otherwise render obvious,
4. The semiconductor device of claim 3, wherein the pad 5portion and the extension portion are physically and electrically connected to each other.  
5. The semiconductor device of claim 3, wherein, in a plan view, in a direction perpendicular to an extending direction of the 10extension portion, a width of the trench is smaller than a width of the extension portion, and all side surfaces of the trench are surrounded by the extension portion.  
6. The semiconductor device of claim 3, wherein the pad 15portion includes first to Nth sides (where N is a natural number), wherein the extension portion includes first to kth extension portions respectively extending from first to kth sides (where k is a natural th sides of the pad portion, and 20wherein the trench includes first to kth trenches respectively disposed in the first to kth extension portions.  
7. The semiconductor device of claim 6, wherein the first to kth trenches are separated from each other.
8. The semiconductor device of claim 6, wherein two or more adjacent trenches, among the first to kth trenches, are connected to each other, and 5wherein at least some of the first to kth trenches are not connected to each other.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898